Exhibit 10.1

 

EXECUTION VERSION

 

 

FOURTH AMENDMENT AND CONSENT TO THE AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

THIS FOURTH AMENDMENT AND CONSENT TO THE AMENDED AND RESTATED CREDIT AND
GUARANTY AGREEMENT dated as of August 28, 2016 (this “Agreement”) is entered
into among The Providence Service Corporation, a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A.,
as Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, entered into that certain Amended and Restated Credit and
Guaranty Agreement dated as of August 2, 2013 (as amended by that certain First
Amendment dated as of May 28, 2014, by that certain Second Amendment and Consent
dated October 23, 2014 and by that certain Third Amendment and Consent dated
September 3, 2015, the “Credit Agreement”);

 

WHEREAS, (a) CCHN Group Holdings, Inc., a Delaware corporation (“CCHN
Holdings”), intends to issue Equity Interests (the “Subscription”) to Mercury
Fortuna Buyer, LLC, a Delaware limited liability company (the “Subscriber”),
pursuant to that certain Stock Subscription Agreement, dated as of the date
hereof, by and among CCHN Holdings, the Borrower and the Subscriber, such that,
following the Subscription, the Subscriber shall own a majority of CCHN
Holdings, (b) in connection with the Subscription, CCHN Holdings will incur new
indebtedness, a portion of the proceeds of which will be transferred to the
Borrower, (c) the Borrower and the Subscriber intend to form a domestic limited
liability company (the “Mercury Joint Venture”), and (d) the Borrower intends to
contribute (the “Contribution”) the Equity Interests owned by the Borrower in
CCHN Holdings to the Mercury Joint Venture, such that, following the
Contribution, (i) the Borrower shall own a minority interest in the Mercury
Joint Venture, and (ii) the Mercury Joint Venture shall own one hundred percent
(100%) of CCHN Holdings (the Subscription, the Contribution and all transactions
relating thereto collectively referred to herein as the “Transaction”);

 

WHEREAS, the Transaction would constitute a violation of Section 8.05(b) of the
Credit Agreement because the aggregate net book value of assets Disposed exceeds
the permitted $35,000,000 threshold for Dispositions; and

 

WHEREAS, the Borrower has requested that the Lenders (a) consent to the
Transactions notwithstanding the requirements of Section 8.05(b) of the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document and (b) amend the Credit Agreement as set forth below (the Credit
Agreement, as amended as set forth below, the “Amended Credit Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.     Consent. The Required Lenders hereby consent to the Transactions;
provided, that, the Net Cash Proceeds received by the Borrower in connection
with the Transaction shall be applied within three (3) Business Days of the
consummation of the Subscription first, to the Term A1 Loan and Term A2 Loan (on
a pro rata basis ratably to the remaining principal amortization payments of the
Term A1 Loan and the Term A2 Loan), and second, after the Term A1 Loan and the
Term A2 Loan have been paid in full, to the outstanding Revolving Loans (on a
pro rata basis), it being understood and agreed that any Net Cash Proceeds
remaining following the repayment in full of the Term Loans and the outstanding
Revolving Loans may be used by the Borrower for any other purpose not prohibited
by the Credit Agreement or any Law. The failure to apply the Net Cash Proceeds
as set forth in the preceding sentence shall result in an Event of Default under
the Credit Agreement. The consent set forth in this Section 1 shall not modify
or affect the Loan Parties’ obligations to comply fully with the terms of the
Amended Credit Agreement or any other duty, term, condition or covenant
contained in the Amended Credit Agreement or any other Loan Document in the
future. The consent is limited solely to the specific consent identified above
and nothing contained in this Agreement shall be deemed to constitute a future
waiver of any other rights or remedies the Administrative Agent or any Lender
may have under the Credit Agreement or any other Loan Document or under
applicable Law.

 

 
1 

--------------------------------------------------------------------------------

 

 

2.     Amendments to Credit Agreement.

 

(a)     Section 1.01.

 

(i)     The definition of “Consolidated Net Leverage Ratio” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the remainder of (i) Consolidated Funded Indebtedness as of such
date, minus (ii) unrestricted cash and Cash Equivalents of the Loan Parties on
the consolidated balance sheet of the Borrower and its Subsidiaries as of such
date in an amount not exceeding $35,000,000 to (b) Consolidated Adjusted EBITDA
for the period of the four fiscal quarters most recently ended.

 

(ii)     Clause (d) of the definition of “Defaulting Lender” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided, that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

(iii)     Clause (d) in the definition of “Excluded Property” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

(d) the Equity Interests of (i) any Captive Insurance Subsidiary and (ii) the
Mercury Joint Venture,

 

 
2 

--------------------------------------------------------------------------------

 

 

(iv)     The definition of “MLPF&S” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Fourth Amendment Effective Date), in
its capacity as joint lead arranger and bookrunner.

 

(v)     Clause (v) of the definition of “Permitted Acquisitions” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

 

(v) upon giving effect to such Acquisition on a Pro Forma Basis, the
Consolidated Net Leverage Ratio shall not exceed 2.75 to 1.0 as of the most
recent fiscal quarter for which the Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b) and, if such Acquisition is in an
amount greater than $20,000,000, the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate so demonstrating such
compliance on a Pro Forma Basis,

 

(vi)     Clause (ii) of the definition of “Pro Forma Basis” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

(ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) or permanently repaid, returned,
redeemed or extinguished (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) in connection with such
transaction (A) shall be deemed to have been incurred or repaid, returned,
redeemed or extinguished as of the first day of the applicable period and (B) if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination. 

 

(vii)     The following sentence is hereby added to the end of the definition of
“Pro Forma Basis” in Section 1.01 of the Credit Agreement to read as follows:

 

For the avoidance of doubt, for any period of four fiscal quarters including the
date of the Mercury Transaction, the financial covenants will be determined
after giving pro forma effect to the use of proceeds of the Mercury Transaction.

 

(viii)     The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 
3 

--------------------------------------------------------------------------------

 

 

“CCHN Holdings” means CCHN Group Holdings, Inc., a Delaware corporation.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA for the period of four fiscal
quarters most recently ended, to (b) Consolidated Interest Charges paid in cash
for the period of four fiscal quarters most recently ended.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Fourth Amendment Effective Date” means the date on which the conditions
precedent set forth in Section 4(b) of that certain Fourth Amendment and Consent
to the Amended and Restated Credit and Guaranty Agreement, dated as of August
28, 2016, among the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent, are satisfied.

 

“Mercury Joint Venture” means any limited liability company that owns 100% of
the issued and outstanding Equity Interests of CCHN Group Holdings, Inc., a
Delaware corporation.

 

“Mercury Transaction” means the following: (a) the issuance by CCHN Holdings of
Equity Interests (the “Subscription”) to Mercury Fortuna Buyer, LLC, a Delaware
limited liability company (the “Subscriber”), pursuant to that certain Stock
Subscription Agreement, dated as of August 28, 2016, by and among CCHN Holdings,
the Borrower and the Subscriber, such that, following the Subscription, the
Subscriber shall own a majority of CCHN Holdings, (b) in connection with the
Subscription, the incurrence of new Indebtedness by CCHN Holdings, a portion of
the proceeds of which will be transferred to the Borrower, (c) the formation by
the Borrower and the Subscriber of the Mercury Joint Venture, and (d) the
contribution by the Borrower of the Equity Interests owned by the Borrower in
CCHN Holdings to the Mercury Joint Venture, such that, following such
contribution, (i) the Borrower shall own a minority interest in the Mercury
Joint Venture, and (ii) the Mercury Joint Venture shall own one hundred percent
(100%) of CCHN Holdings.

 

 
4 

--------------------------------------------------------------------------------

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(ix)     The following definitions are hereby deleted from Section 1.01 of the
Credit Agreement: Consolidated Fixed Charge Coverage Ratio and Consolidated
Fixed Charges.

 

(b)     Section 2.06. The following sentence is hereby added to the end of
Section 2.06(b) of the Credit Agreement to read as follows:

 

On the Fourth Amendment Effective Date, the Aggregate Revolving A Commitments
shall be automatically reduced to $137,500,000 and the Aggregate Revolving B
Commitments shall be automatically reduced to $62,500,000.

 

(c)     Section 2.15. The last sentence of Section 2.15(a)(iv) of the Credit
Agreement is hereby amended to read as follows:

 

Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(d)     A new Section 6.29 is hereby added to the Credit Agreement to read as
follows:

 

6.29     EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

(e)     Section 8.02. Section 8.02 of the Credit Agreement is hereby amended to
(i) delete the “and” at the end of clause (s) thereof, (ii) replace the “.” at
the end of clause (t) thereof with a “;”, and (iii) add the following new
clauses (u) and (v) to read as follows:

 

(u)     other Investments; provided, that, after giving effect to such
Investment on a Pro Forma Basis, the Consolidated Net Leverage Ratio shall not
exceed 1.75 to 1.0 as of the most recent fiscal quarter for which the Borrower
was required to deliver financial statements pursuant to Section 7.01(a) or (b);
and

 

(v)     other Investments; provided, that, the aggregate amount of such
Investments outstanding, when taken together with the aggregate amount of
Restricted Payments made pursuant to Section 8.06(n), shall not exceed
$30,000,000 at any time.

 

(f)     Section 8.05.

 

 
5 

--------------------------------------------------------------------------------

 

 

(i)     Section 8.05 of the Credit Agreement is hereby amended to (x) delete the
“and” at the end of clause (a) thereof, (y) replace the “.” at the end of clause
(b) thereof with “; and” and (z) to add the following new clause (c) to Section
8.05 to read as follows:

 

(c)     Dispositions of the Loan Parties’ interest in the Mercury Joint Venture
so long as solely in the case of a Disposition made to any bona fide third party
(excluding, for the avoidance of doubt, existing holders of interest in the
Mercury Joint Venture), (x) no less than 75% of the consideration paid to the
Loan Parties in connection therewith shall be cash or Cash Equivalents paid
contemporaneous with consummation of the transaction and (y) such sale is for
fair market value; provided that notwithstanding the foregoing the Loan Parties
may make Dispositions of the Loan Parties’ interest in the Mercury Joint Venture
pursuant to (i) the exercise of drag-along rights by the other parties to the
Mercury Joint Venture, (ii) any Disposition, directly or indirectly, of all or
substantially all of the Equity Interests or assets of the Mercury Joint
Venture, (iii) any initial public offering of Equity Interests in the Mercury
Joint Venture or any special purpose vehicle create in contemplation of such
initial public offering, (iv) any internal reorganization, restructuring or
recapitalization of the Equity Securities or organizational structure of the
Mercury Joint Venture (provided that any successor interests held by the Loan
Parties following such reorganization or recapitalization shall remain subject
to the terms of this Section 8.05(c)). For the avoidance of doubt, any
Disposition of the Loan Parties’ interest in the Mercury Joint Venture made in
accordance clauses (i) through (iii) of the proviso to the immediately preceding
sentence of this Section 8.05(c) shall be free and clear, and any and all direct
or indirect encumbrances, rights or restrictions the Administrative Agent or the
Lenders have in respect of the Loan Parties’ interest in the Mercury Joint
Venture or the Equity Interests therein (or successor thereto) (including,
without limitation, the restrictions provided for in this Section 8.05(c)) shall
be deemed terminated and of no further force and effect immediately prior to the
consummation of such Disposition without any action or consent of the
Administrative Agent, any Lender or other Person.

 

(ii)     The lead in of the last paragraph of Section 8.05 of the Credit
Agreement is hereby amended to read as follows:

 

For purposes of Section 8.05(b)(i) and 8.05(c)(i), each of the following shall
be deemed to be "cash":

 

(g)     Section 8.06. Section 8.06 of the Credit Agreement is hereby amended to
(i) delete the “and” at the end of clause (k) thereof, (ii) replace the “.” at
the end of clause (l) thereof with a “;”, and (iii) add the following new
clauses (m) and (n) to read as follows:

 

(m)     the Borrower may make other Restricted Payments; provided, that, after
giving effect to such Restricted Payment (or the obligation (contingent or
otherwise) to incur such Restricted Payment) on a Pro Forma Basis, the
Consolidated Net Leverage Ratio shall not exceed 1.75 to 1.0 as of the most
recent fiscal quarter for which the Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b); and

 

 
 

--------------------------------------------------------------------------------

 

 

(n)     the Borrower may make other Restricted Payments; provided, that, the
aggregate amount of such Restricted Payments made, when taken together with the
aggregate amount of Investments outstanding pursuant to Section 8.02(v), shall
not exceed $30,000,000 at any time.

 

(h)     Section 8.11.

 

(i)     Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:

 

(a)     Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
3.00 to 1.0.

 

(ii)     Section 8.11(b) of the Credit Agreement is hereby amended to read as
follows:

 

(b)     Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00 to 1.0.

 

(i)     A new Section 11.21 is hereby added to the Credit Agreement to read as
follows:

 

11.21     Acknowledgement and Consent to Bail-In of EEA Financial Institution.

 

Solely to the extent any Lender or the L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or the L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or the L/C Issuer that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.

 

3.     Release.

 

 
7 

--------------------------------------------------------------------------------

 

 

(a)     The Required Lenders hereby authorize the Administrative Agent to (i)
release each of the entities listed on Schedule 1 hereto as Guarantors under the
Credit Agreement and (ii) release any Liens granted by or on such entities
(including on the Equity Interests of such entities) and their property (such
collateral, collectively, the “Released Collateral”) in favor of the
Administrative Agent pursuant to the Credit Agreement, in each case, upon the
consummation of the Subscription.

 

(b)     Upon the consummation of the Subscription, the Administrative Agent, on
behalf of itself and the Lenders and in accordance with the foregoing clause
(a), hereby (i) releases each of the entities listed on Schedule 1 hereto as
Guarantors under the Credit Agreement, (ii) releases the Liens in favor of the
Administrative Agent in or on the Released Collateral arising or created under
the Loan Documents, and (iii) agrees to execute and deliver to the Borrower, at
the sole expense of the Borrower, all documents or instruments reasonably
requested by the Borrower in connection therewith.

 

(c)     The Borrower hereby acknowledges that the releases in clause (b) above
are being made without recourse to, or any representation or warranty by, the
Administrative Agent.

 

4.     Conditions Precedent. (a) This Agreement (other than the amendments set
forth in Section 2 of this Agreement) shall be effective upon (i) execution and
delivery of counterparts hereof by the Borrower, the Guarantors, the Required
Lenders and the Administrative Agent and (ii) the Loan Parties having paid the
reasonable and invoiced out-of-pocket costs and expenses of the Administrative
Agent, including, without limitation, the reasonable and invoiced fees and
expenses of Moore & Van Allen, PLLC and (b) the amendments set forth in Section
2 of this Agreement shall become effective upon (i) the application of the Net
Cash Proceeds received by the Borrower in connection with the Transaction to the
Term A1 Loan, the Term A2 Loan and the Revolving Loans as required by Section 1
of this Agreement, with the Term Loans being repaid in full and (ii) the
Borrower having paid, or causing to be paid, to the Administrative Agent for the
account of each Lender that consents to this Agreement by execution and delivery
of counterparts hereof, an amendment consent fee of 0.10% of the aggregate
principal amount of such Lender’s Revolving Commitment (after giving effect to
this Agreement).

 

5.     Miscellaneous.

 

(a)     The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement is a
Loan Document.

 

(b)     Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

 

(c)     The Borrower and the Guarantors hereby represent and warrant as follows:

 

(i)     Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)     This Agreement has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

 
8 

--------------------------------------------------------------------------------

 

 

(iii)     No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement other than (A)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, that have already been obtained, taken, given or made and are in
full force and effect, (B) filings and recordings necessary to perfect and
continue certain Liens on the Collateral created by the Collateral Documents and
(C) recording of the transfer of registrations and applications for IP Rights
upon foreclosure.

 

(d)     The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date in which case they shall be
true and correct in all material respects as of such earlier date and (ii) no
event has occurred and is continuing which constitutes a Default or an Event of
Default.

 

(e)     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(f)     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

(g)     EACH PARTY HERETO AGREES AS SET FORTH IN SECTION 11.15 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

 
9 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:                                         THE PROVIDENCE SERVICE
CORPORATION

 

By:          /s/ James Lindstrom          

Name:     James Lindstrom

Title:       Chief Executive Officer, President & Assistant Secretary

 

GUARANTORS:                                  ProvADO TECHNOLOGIES, LLC

 

By:          /s/ Herman Schwarz           

Name:     Herman Schwarz

Title:       Manager

 

LOGISTICARE SOLUTIONS, LLC

 

By:          /s/ Herman Schwarz          

Name:     Herman Schwarz

Title:       President, CEO & Manager

 

LOGISTICARE SOLUTIONS INDEPENDENT PRACTICE

ASSOCIATION, LLC

 

By:          LogistiCare Solutions, LLC, as Sole Member

 

By:          /s/ Herman Schwarz             

Name:     Herman Schwarz

Title:       President, CEO & Manager

 

Health Trans, Inc.

Red Top Transportation, Inc.

Ride Plus, LLC

 

 

By:          /s/ Herman Schwarz           

Name:     Herman Schwarz

Title:       President

 

PINNACLE ACQUISITIONS, LLC

 

 

By:          /s/ James Lindstrom          

Name:     James Lindstrom

Title:       Manager

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

Ross Innovative Employment Solutions Corp.

 

By:          /s/ David Shackelton          

Name:     David Shackelton

Title:        Chief Financial Officer

 

 

CCHN Group Holdings, Inc.

CCHN HoldingS, Inc.

Community Care Health Network, Inc.

Ascender Software, Inc.

MMNRA, LLC

Votiva Health, LLC

Mission Medical Group of Alabama LLC

Matrix Medical Network of Arizona, LLC

Matrix Medical Network of Colorado, LLC

Matrix Medical Network of Florida, LLC

Matrix Medical Network of Georgia, LLC

Matrix Medical Network of Kentucky, LLC

Mission Medical Group of Louisiana, L.L.C.

Matrix Medical Network of Missouri, LLC

Matrix Medical Network of Nevada, LLC

Matrix Medical Network of New Mexico, LLC

Matrix Medical Network of Oklahoma, LLC

Matrix Medical Network of Oregon, LLC

Matrix Medical Network of Utah, LLC

Matrix Medical Network of Virginia, LLC

Matrix Medical Network of Washington, LLC

 

By:          /s/ Walter W. Cooper           

Name:     Walter W. Cooper

Title:       President & Chief Executive Officer

 

 
 

--------------------------------------------------------------------------------

 

 

administrative agent:            bank of america, n.a.,

as Administrative Agent

 

By:          /s/ Anthea Del Bianco          

Name:     Anthea Del Bianco

Title:       Vice President

 

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

LENDERS:                                            bank of america, n.a.,

as a Lender, Swing Line Lender and L/C Issuer

 

By:          /s/ Heath Lipson               

Name:     Heath Lipson

Title:         SVP

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK,

as a Lender

 

By:          /s/ Jared Cohen          

Name:     Jared Cohen

Title:       Vice President

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

By:          /s/ Steven F. Larsen          

Name:     Steven F. Larsen

Title:       Vice President

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

BMO HARRIS BANK, N.A.

as a Lender

 

By:          /s/ Brian Harbin          

Name:     Brian Harbin

Title:       Director

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A.,

as a Lender

 

By:          /s/ Teuta Ghilaga          

Name:     Teuta Ghilaga

Title:       Director

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

 

By:          /s/ Kevin Blitz                    

Name:     Kevin S. Blitz

Title:       Duly Authorized Signatory

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

CITIZENS BANK, N.A.,

as a Lender

 

By:          /s/ Doug Cornett          

Name:     Doug Cornett

Title:       Managing Director

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

Healthcare Financial Solutions, LLC,

as a Lender

 

By:          /s/ Kevin Blitz          

Name:     Kevin S. Blitz

Title:       Duly Authorized Signatory

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

BANK OF THE WEST,

as a Lender

 

By:          /s/ Kevin R. Gillette          

Name:     Kevin R. Gillette

Title:       Director

 

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

BOKF, N.A., D/B/A BANK OF ARIZONA,

as a Lender

 

By:          /s/ Margaret DelBrocco          

Name:     Margaret DelBrocco

Title:       Senior Vice President

 

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

REGIONS BANK,

as a Lender

 

By:          /s/ Joseph A. Miller          

Name:     Joseph A. Miller

Title:       Managing Director

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

  



VIST BANK,

as a Lender

 

By:          /s/ Joseph N. Butto          

Name:     Joseph N. Butto

Title:       Senior Vice President

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement] 



 
 

--------------------------------------------------------------------------------

 

 

BROWN BROTHERS HARRIMAN & CO.,

as a Lender

 

By:          /s/ Jared Keyes          

Name:     Jared Keyes

Title:       Partner

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

WESTERN ALLIANCE BANK,

as a Lender

 

By:          /s/ Victor J. Napolitano          

Name:     Victor J. Napolitano

Title:       Senior Vice President

 

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment and Consent to Amended and Restated Credit
and Guaranty Agreement] 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

CCHN Group Holdings, Inc.

CCHN Holdings, Inc.

Community Care Health Network, Inc.

Ascender Software, Inc.

MMNRA, LLC

Votiva Health, LLC

Mission Medical Group of Alabama LLC

Matrix Medical Network of Arizona, LLC

Matrix Medical Network of Colorado, LLC

Matrix Medical Network of Florida, LLC

Matrix Medical Network of Georgia, LLC

Matrix Medical Network of Kentucky, LLC

Mission Medical Group of Louisiana, L.L.C.

Matrix Medical Network of Missouri, LLC

Matrix Medical Network of Nevada, LLC

Matrix Medical Network of New Mexico, LLC

Matrix Medical Network of Oklahoma, LLC

Matrix Medical Network of Oregon, LLC

Matrix Medical Network of Utah, LLC

Matrix Medical Network of Virginia, LLC

Matrix Medical Network of Washington, LLC

 